DETAILED ACTION
1.            Receipt is acknowledged of Applicants’ claims/ remarks filed 10/26/2021 are acknowledged

 
INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTION 
4.	Claim 29 is objected to because of the following informalities: organosilxanes is missing the “o” and should be organosiloxanes.  Appropriate correction is required.

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-15, 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0175240) in view of Lahanas et al. (US Patent 6,290,941), Maitra et al. (US 20070140991) and Tan et al. (US 2015/0004117).
Tan et al. (US 2016/0175240) (hereinafter Tan et al.) disclose cosmetic compositions (hair styling) comprising one or more latex polymers selected from at least one polymer A and at least one polymer B (para 0149). In at least certain embodiments, then polymer A may have a glass transition temperature (Tg) ranging from about –90°C to about 40°C., and polymer B may have a glass transition temperature (Tg) ranging from about 40°C to about 200°C (para 0150). Tan et al. may (i.e. optionally) contain additional silicone latex polymers and thus it is not required (para 0432). Examples of the polyurethane latex polymers include polyurethane-34 and polyurethane-35 (para 0141). Tan et al. disclose in various embodiments according to the disclosure, the latex polymers (a) are present, as polymeric active material (dry weight basis), in an amount ranging from about 0.1% to about 30% by weight based on the total weight of the composition (para 0094). Tan et al. disclose these polymers as polyurethane-34 and polyurethane-35 as well as acrylates copolymer. Thus, the amounts overlap with the recited claimed ranges of 5-15 % polyurethane-34 and -35 and 1-20 % acrylates polymers and the total film forming polymer at least 20 % because values from 0.1-30 % are taught and applicants have not demonstrated any criticality to the composition and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Regarding the total amounts of film forming polymers, Tan et al. (US 2015/0004117) (hereinafter Tan et al. ‘117) disclose cosmetic (hair) compositions comprising at least two latex polymers wherein at least one is a film-forming polymer prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Tan et al. disclose inclusion of silica (e.g. soft focus) but does not disclose amounts of soft focus powder. 	
Lahanas et al. (US Patent 6,290,941) (hereinafter Lahanas et al.) disclose powder to liquid compositions are known in the art and many are based on the use of porous silica particles (i.e. soft focus powder) to hold the water phase of the composition. The more silica particles present, the more water the composition can hold. However, silica particles, when present in large quantities, confer a dry and gritty feeling on the skin. The porous silica materials are hydrophobically coating and the amounts of the silica particles can be from about 0.5-10 % by weight the composition and fumed silica is disclosed (col. 2. lines 21-55). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate silica (e.g. fumed silica) in the composition of Tan et al. and include silica particles to hold the water phase of the composition. The more silica particles, the more water the composition can hold thus is recognized as a result 
Tan et al. and Lahanas et al. include ratios that overlap with the instantly claimed ratios. For example, it would have been prima facie obvious for a skilled artisan to select a formula for the composition which contains about 10% film forming polymer and about 10% silica particle or polymethylsilsesquioxane , which results in a ratio of about 1:1. As stated above the silica (i.e., soft focus) is recognized as a result effective variable where the result is the more silica the more water the composition can hold. Furthermore, Applicants have not demonstrated any criticality to the amounts/ratio.
Tan et al. does not disclose pressure sensitive adhesive polymer from about 2-35 % such as 2-ethylhexylacrylate.
. 

6.	Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0175240) in view of Lahanas et al. (US Patent 6,290,941), Maitra et al. (US 20070140991) and Tan et al. (US 2015/0004117) as applied to claims  above, and further in view of Harris (US 2015/0104404) and “SIMULGELTM 600 Emulsifying-thickening polymer”. 
The modified Tan et al. disclose including thickening agents but does not disclose hydrophilic thickener acrylamide/sodium acryloyldimethyltaurate in overlapping amounts. 
Harris (US 2015/0104404) disclose hair styling compositions that can include a thickening polymer such as acrylamide/sodium acrylate copolymers and the thickening polymers can incorporated in amounts of about 0.01-5 wt % the compositions (abstract and para 0028). 
“SIMULGELTM 600 Emulsifying-thickening polymer”  (hereinafter Simulgel) discloses “Acrylamide/Sodium acryloyldimethyl taurate copolymer” (page 8) for use as a thickener in products like hair gel (page 4). Simulgel also discloses on page 2 that its product is useful for “development of gels, gel-creams and emulsions with a light, non-tacky touch.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polymer of Simulgel in the composition of the modified Tan et al. because of the stated benefit of a light non-tacky touch a well as provide thickening to the composition. 

7.	Claims 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0175240) in view of Lahanas et al. (US Patent 6,290,941), Maitra et al. (US 20070140991),Tan et al. (US 2015/0004117),Harris (US2015/0104404) and “SIMULGELTM 600 Emulsifying-thickening polymer”.
at least one polymer A and at least one polymer B (para 0149). In at least certain embodiments, then polymer A may have a glass transition temperature (Tg) ranging from about –90°C to about 40°C., and polymer B may have a may (i.e. optionally) contain additional silicone latex polymers and thus it is not required (para 0432). Examples of the polyurethane latex polymers include polyurethane-34 and polyurethane-35 (para 0141). Tan et al. disclose in various embodiments according to the disclosure, the latex polymers (a) are present, as polymeric active material (dry weight basis), in an amount ranging from about 0.1% to about 30% by weight based on the total weight of the composition (para 0094). Tan et al. disclose these polymers as polyurethane-34 and polyurethane-35 as well as acrylates copolymer. Thus, the amounts overlap with the recited claimed ranges of 5-15 % polyurethane-34 and -35 and 1-20 % acrylates polymers and the total film forming polymer at least 20 % because values from 0.1-30 % are taught and applicants have not demonstrated any criticality to the composition and in the case where the claimed 
Regarding the total amounts of film forming polymers, Tan et al. (US 2015/0004117) (hereinafter Tan et al. ‘117) disclose cosmetic (hair) compositions prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Tan et al. disclose inclusion of silica (e.g. soft focus) but does not disclose amounts of soft focus powder. 	
Lahanas et al. (US Patent 6,290,941) (hereinafter Lahanas et al.) disclose powder to liquid compositions are known in the art and many are based on the use of porous silica particles (i.e. soft focus powder) to hold the water phase of the composition. The more silica particles present, the more water the composition can hold. However, silica particles, when present in large quantities, confer a dry and gritty feeling on the skin. The porous silica materials are hydrophobically coating and the amounts of the silica particles can be from about 0.5-10 % by weight the composition and fumed silica is disclosed (col. 2. lines 21-55). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate silica (e.g. fumed silica) in the composition of Tan et al. and include silica particles to hold the water phase of the composition. The more silica 
Tan et al. and Lahanas et al. include ratios that overlap with the instantly claimed ratios. For example, it would have been prima facie obvious for a skilled artisan to select a formula for the composition which contains about 10% film forming polymer and about 10% silica particle or polymethylsilsesquioxane , which results in a ratio of about 1:1. As stated above the silica (i.e., soft focus) is recognized as a result effective variable where the result is the more silica the more water the composition can hold. Furthermore, Applicants have not demonstrated any criticality to the amounts/ratio.
Tan et al. does not disclose pressure sensitive adhesive polymer from about 2-35 % such as 2-ethylhexylacrylate.

The modified Tan et al. disclose including thickening agents but does not disclose hydrophilic thickener acrylamide/sodium acryloyldimethyltaurate in overlapping amounts. 

“SIMULGELTM 600 Emulsifying-thickening polymer”  (hereinafter Simulgel) discloses “Acrylamide/Sodium acryloyldimethyl taurate copolymer” (page 8) for use as a thickener in products like hair gel (page 4). Simulgel also discloses on page 2 that its product is useful for “development of gels, gel-creams and emulsions with a light, non-tacky touch.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polymer of Simulgel in the composition of the modified Tan et al. because of the stated benefit of a light non-tacky touch a well as provide thickening to the composition. 

8.	Claims 1-2, 4, 8-15, 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0004117) in view of Lahanas et al. (US Patent 6,290,941) and Maitra et al. (US 20070140991). 
Tan et al. (US 2015/0004117) (hereinafter Tan et al. ‘117) disclose cosmetic (hair) compositions comprising at least two latex polymers wherein at least one is a film-forming polymer (abstract). Tan et al. ‘117 disclose inclusion of water and solvents (para 0031-0032). The amount of water can be greater than 50 %, greater than 55 %, greater than 60 %, greater than 65 %, greater than 70 % or up to amounts greater than 99 % (para 0032). The at least two latex polymers are present in a combined amount of about 0.1-30 % by weight (para 0020). The at least two latex polymers, at least one of which is prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
Tan et al. ‘117 does not disclose the soft focus powder or amount.
Lahanas et al. (US Patent 6,290,941) (hereinafter Lahanas et al.) disclose powder to liquid compositions are known in the art and many are based on the use of porous silica particles (i.e. soft focus powder) to hold the water phase of the composition. The more silica particles present, the more water the composition can hold. However, silica particles, when present in large quantities, confer a dry and gritty feeling on the skin. The porous silica materials are hydrophobically coating and the amounts of the silica particles can be from about 0.5-10 % by weight the composition and fumed silica is disclosed (col. 2. lines 21-55). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate silica (e.g. fumed silica) in the composition of Tan et al. and include silica particles to hold the water phase of the composition. The more silica particles, the more water the composition can hold thus is recognized as a result effective variable. The amount overlaps with the claimed amount of 2-35 % by weight. While “soft focus powder” is not used to describe the silica, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present such as silica having “soft focus”. Lahanas et al. further disclose it may be desirable to include additional powder components to enhance the feel of the 
Tan et al. ‘117 and Lahanas et al. include ratios that overlap with the instantly claimed ratios. For example, it would have been prima facie obvious for a skilled artisan to select a formula for the composition which contains about 10% film forming polymer and about 10% silica particle or polymethylsilsesquioxane , which results in a ratio of about 1:1. As stated above the silica (i.e., soft focus) is recognized as a result effective variable where the result is the more silica the more water the composition can hold. Furthermore, Applicants have not demonstrated any criticality to the amounts/ratio.
Tan et al. ‘117 does not disclose pressure sensitive adhesive polymer from about 2-35 % such as 2-ethylhexylacrylate.
   Maitra et al. (U.S. 20070140991) (hereinafter Maitra et al.) disclose a film forming cosmetic composition for use on hair (paragraph 27) which contains poly(2-ethylhexylacrylate) as a pressure sensitive adhesive (paragraph 44). Maitra et al. also disclose in paragraphs 79, 80, and the examples of Table 1 that the pressure sensitive adhesive polymer is present in amounts that overlaps with the instant claims Maitra et al. state in paragraph 24, “currently there is a need for cosmetic products that are long-. 

9.	Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.  (US 2015/0004117) in view of Lahanas et al. (US Patent 6,290,941), Maitra et al. (U.S. 20070140991) and Tan et al. (US 2015/0004117) as applied to claims 1-2, 4, 8-15,20-22 and 26  above, and further in view of Harris (US 2015/0104404) and “SIMULGELTM 600 Emulsifying-thickening polymer”. 
The modified Tan et al. ‘117 disclose including thickening agents but does not disclose hydrophilic thickener acrylamide/sodium acryloyldimethyltaurate in overlapping amounts. 

“SIMULGELTM 600 Emulsifying-thickening polymer”  (hereinafter Simulgel) discloses “Acrylamide/Sodium acryloyldimethyl taurate copolymer” (page 8) for use as a thickener in products like hair gel (page 4). Simulgel also discloses on page 2 that its product is useful for “development of gels, gel-creams and emulsions with a light, non-tacky touch.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polymer of Simulgel in the composition of the modified Tan et al. ‘117 because of the stated benefit of a light non-tacky touch a well as provide thickening to the composition. 

10.	Claims 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0004117) in view of Lahanas et al. (US Patent 6,290,941), Maitra et al. (U.S. 20070140991),Tan et al. (US 2015/0004117),Harris     (US 2015/0104404) and “SIMULGELTM 600 Emulsifying-thickening polymer”.
Tan et al. (US 2015/0004117) (hereinafter Tan et al. ‘117) disclose cosmetic (hair) compositions comprising at least two latex polymers wherein at least one is a film-forming polymer (abstract). Tan et al. ‘117 disclose inclusion of water and solvents (para 0031-0032). The amount of water can be greater than 50 %, greater than 55 %, greater than 60 %, greater than 65 %, greater than 70 % or up to amounts greater than 99 % (para 0032). The at least two latex polymers are present in a combined amount of about prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The compositions do not require organosiloxanes and silicone acrylic polymers are optional (para 0045). While the solvent may include silicones it is not required and thus embodiments free of organosiloxanes are still contemplated (para 0083 and claims). 
Tan et al. ‘117 does not disclose the soft focus powder or amount.
Lahanas et al. (US Patent 6,290,941) (hereinafter Lahanas et al.) disclose powder to liquid compositions are known in the art and many are based on the use of porous silica particles (i.e. soft focus powder) to hold the water phase of the composition. The more silica particles present, the more water the composition can hold. However, silica particles, when present in large quantities, confer a dry and gritty feeling on the skin. The porous silica materials are hydrophobically coating and the amounts of the silica particles can be from about 0.5-10 % by weight the composition and fumed silica is disclosed (col. 2. lines 21-55). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate silica (e.g. fumed silica) in the composition of Tan et al. and include silica particles to hold the water phase of the composition. The more silica particles, the more water the composition can hold thus is recognized as a result effective variable. The amount overlaps with the claimed amount of 2-35 % by weight. While “soft focus powder” is not used to describe the silica, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present such as silica having “soft focus”. Lahanas et al. further disclose it 
Tan et al. ‘117 and Lahanas et al. include ratios that overlap with the instantly claimed ratios. For example, it would have been prima facie obvious for a skilled artisan to select a formula for the composition which contains about 10% film forming polymer and about 10% silica particle or polymethylsilsesquioxane , which results in a ratio of about 1:1. As stated above the silica (i.e., soft focus) is recognized as a result effective variable where the result is the more silica the more water the composition can hold. Furthermore, Applicants have not demonstrated any criticality to the amounts/ratio.
Tan et al. ‘117 does not disclose pressure sensitive adhesive polymer from about 2-35 % such as 2-ethylhexylacrylate.
   Maitra et al. (U.S. 20070140991) (hereinafter Maitra et al.) disclose a film forming cosmetic composition for use on hair (paragraph 27) which contains poly(2-ethylhexylacrylate) as a pressure sensitive adhesive (paragraph 44). Maitra et al. also disclose in paragraphs 79, 80, and the examples of Table 1 that the pressure sensitive adhesive polymer is present in amounts that overlaps with the instant claims Maitra et 
The modified Tan et al. ‘117 disclose including thickening agents but does not disclose hydrophilic thickener acrylamide/sodium acryloyldimethyltaurate in overlapping amounts. 
Harris (US 2015/0104404) disclose hair styling compositions that can include a thickening polymer such as acrylamide/sodium acrylate copolymers and the thickening polymers can incorporated in amounts of about 0.01-5 wt % the compositions (abstract and para 0028). 
“SIMULGELTM 600 Emulsifying-thickening polymer”  (hereinafter Simulgel) discloses “Acrylamide/Sodium acryloyldimethyl taurate copolymer” (page 8) for use as a . 

RESPONSE TO ARGUMENTS
11.	Applicants’ arguments are moot in view of the new ground of rejection as necessitated by amendment. Applicants arguments with regards to unexpected results has been considered but not found persuasive for the reasons below. Applicants argue that Example 4 of the instant specification includes results of comparative testing Applicants argue that the comparative C-1 lacs the claimed polyurethane polymers and C-2 lacks a second polyurethane polymer (polyurethane-35). The composition is not commensurate in scope with the claim. The claim recites soft focus particles where the example specifically discloses polymethylsilsesquoxane at 9 % without any indication to the variance of this ingredient nor the variance of the amounts. Composition J includes polyurethane -34 and polyurethane-35 at 10 % each, where claim 1 recites any polyurethane and claim 23 recites these include din amounts 5-15 % by weight where the amount demonstrated is 10 %. The 2-ethylhexyl acrylate is present at 4.5 % without any variance in this amount and claim 1 does not requires this ingredient. While claim 23 has the ingredient, it is present from 1-15 % without any demonstration of the variance. The thickener in the example is acrylamide/sodiumacryloyldimethyltuarate the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case 
CONCLUSION 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615